T.C. Memo. 2001-216



                     UNITED STATES TAX COURT



                 GUADALUPE MARES, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 11339-99.                    Filed August 13, 2001.



     Guadalupe Mares, pro se.

     Marilyn S. Ames, for respondent.



                       MEMORANDUM OPINION


     CARLUZZO, Special Trial Judge:     Respondent determined a

deficiency of $4,296 in petitioner’s 1996 Federal income tax.

     The issues for decision are:   (1) Whether petitioner is

entitled to claim dependency exemption deductions for her

siblings and her mother; (2) whether petitioner qualifies as a

head of household; and (3) whether petitioner is entitled to an
                               - 2 -

earned income credit.

Background

     Some of the facts have been stipulated and are so found.

At the time that the petition was filed, petitioner resided in

Channelview, Texas.

     Throughout 1996, petitioner lived with her three siblings

and her parents in her parents’ house (the house).   Petitioner’s

father made the monthly mortgage payments ($413), but petitioner

paid some or all of the utilities (on average, approximately $250

to $300 per month).

     Petitioner was employed during 1996.   Her wages for that

year totaled $11,945.   Also during that year, she received a

$1,400 Federal income tax refund.   Petitioner’s father was not

employed during 1996; he received Social Security benefits of

$4,918.   Petitioner’s mother earned an undisclosed amount of

income from babysitting during 1996; otherwise, she was

unemployed during that year and received $3,787 in public

assistance in the form of food stamps on behalf of herself and

her children (other than petitioner).

     All of petitioner’s siblings were students during 1996.

Petitioner purchased clothing and school supplies for each of

them.   Petitioner also purchased food and other household

products consumed or used by her family.
                                - 3 -

     Petitioner’s 1996 Federal income tax return was prepared by

H&R Block.   The income reported on the return consists entirely

of the wages petitioner earned.    Petitioner claimed    dependency

exemption deductions for three siblings and her mother.      The

relationship of two of petitioner’s siblings is described as

“fosterchild” on the return.    Petitioner computed her 1996

taxable income and Federal income tax liability taking into

account the standard deduction applicable to a head of household.

She claimed an earned income credit computed by treating two of

her siblings (the ones identified as her foster children) as

qualifying children.

     In the notice of deficiency, respondent:    (1) Disallowed the

dependency exemption deductions for petitioner’s siblings and

mother; (2) changed petitioner’s filing status from head of

household to single and adjusted the standard deduction

accordingly; and (3) disallowed the earned income credit.

Discussion

  1. Dependency Exemption Deductions

     Petitioner claimed dependency exemption deductions for three

of her siblings and her mother on her 1996 return.      Generally,

a taxpayer is entitled to an exemption deduction for each

dependent.   Sec. 151(c).1   The term “dependent” includes a



     1
       Unless otherwise indicated, section references are to the
Internal Revenue Code in effect for 1996.
                                - 4 -

taxpayer’s parents and siblings “over half of whose support, for

the calendar year * * * was received from the taxpayer”.    Sec.

152(a)(3)and (4).    “The term ‘support’ includes food, shelter,

clothing, medical and dental care, education, and the like.”

Sec. 1.152-1(a)(2)(i), Income Tax Regs.

     During 1996, petitioner generously contributed towards the

support of the household of which she was a member.    She paid

some of the utilities, bought food, and purchased clothing for

her family members.    Nevertheless, taking into account the modest

amount of her income, the amount of the Federal income tax refund

she received in 1996, the amount of the mortgage payments made

by her father, and the amount of public assistance petitioner’s

mother received on behalf of herself and her children, we

are not convinced from petitioner’s generalized testimony that

she contributed over one-half of the support for any of the

individuals to whom the dependency exemption deductions here in

dispute relate.   Consequently, petitioner is not entitled to a

dependency exemption deduction for any of her siblings or her

mother, and respondent’s determinations in this regard are

sustained.

  2. Filing Status

     Petitioner filed her 1996 return as a head of household.

Under the circumstances, because petitioner is not entitled to

a dependency exemption deduction for any of her siblings or her
                               - 5 -

mother, she does not qualify as a head of household.    Sec.

2(b)(1)(A)(ii).   Respondent’s determination changing her filing

status from head of household to single is sustained.

  3. Earned Income Credit

     Subject to various conditions and limitations, an eligible

individual is entitled to an earned income credit.    Sec. 32(a).

Petitioner was an eligible individual within the meaning of the

applicable statute.   Sec. 32(c)(1)(A)(i) and (ii).   Nevertheless,

because of the amount of her income, she is not entitled to an

earned income credit for 1996 unless at least one of her siblings

was a qualifying child with respect to her for that year.      Sec.

32(b).

     On her 1996 return, petitioner claimed an earned income

credit computed by treating two of her siblings as qualifying

children.   Among other requirements, to be treated as a

qualifying child of a taxpayer, the child must be:    (1) A son or

daughter of the taxpayer; (2) a descendant of a son or daughter

of the taxpayer; (3) a stepson or stepdaughter of the taxpayer;

or (4) an eligible foster child of the taxpayer.   Sec.

32(c)(3)(B)(i).   Petitioner’s siblings obviously are not her

children, descendants of her children, or her stepchildren.

Furthermore, they are not her eligible foster children.    Although

she generously contributed towards their support, she does not
                               - 6 -

claim to have cared for them as her own children.2     Sec.

32(c)(3)(B)(iii).   Respondent’s determination that petitioner is

not entitled to an earned income credit for 1996 is sustained.

     Based on the foregoing,



                                            Decision will be

                                       entered for respondent.




     2
       When asked at trial, petitioner could not explain why two
of her siblings were identified as her foster children on her
1996 return. According to petitioner, her return preparer,
apparently aware of the earned income credit implications,
advised her to do so.